DETAILED ACTION
Remarks
This office action is in response to the application filled on 8/28/2019. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephonic interview with Jeffrey J. Lotsprich on September 29, 2021 and confirmed on October 4, 2021. The application has been amended as follows:
Amend Claim 14 with: A robot system, comprising:
a first server;
a first robot which is registered on the first server and which is configured to deliver an item to a user according to customer information received from the first server;
a second robot which is configured to receive the item from the first robot, wherein the second robot is associated with the user; and
a second server at which the second robot is registered and which operates the second robot,
is configured to transmit the customer information to the first robot;
wherein the second robot is configured to authenticate the first server to allow the first server to access the second robot; and
wherein the first server is configured to request the first robot to couple with the second robot to allow the first robot to operate in correspondence with operation of the second robot.
Amend Claim 15 with: The robot system of claim 14, further comprising:
a user terminal at which the second robot is registered and which is connected to the second robot and the second server,
wherein the first server is configured to transmit information of the first robot to the user terminal; and 
wherein the user terminal is configured to transmit, to the second robot, a signal commanding the second robot and the first robot to interoperate with each other.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
List of closest match prior arts:
US 2018/0049576 (“Byers”)
US 2018/0300676 (“Peterson”)
US 2020/0209821 (“Heinla”)
Byers discloses an autonomous delivery to an assigned location (particular compartment of a smart post box) by communicating with the receiving box that is associated with the users.

Heinla discloses a delivery robot that deliver items to customer based on customer request.
None of the reference found alone or in combination teaches all the limitations of independent claims 1 and 14. Claims 2-13 are dependent on claim 1. Claims 15 and 16 are dependent on claim 14.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Allowable Subject Matter
Including the amendments above, claims 1-16 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOHANA TANJU KHAYER whose telephone number is (408)918-7597.  The examiner can normally be reached on Monday - Thursday, 7 am-5.30 pm, PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S.T.K. /
Examiner, Art Unit 3664                                                         
/ABBY Y LIN/Supervisory Patent Examiner, Art Unit 3664